FRANK, Judge.
The defendant appeals from his sentence for second degree grand theft, a felony of the third degree, in Case No. CRC 84-6130 CFANO, which the state concedes was erroneously imposed in excess of the statutory maximum of five years. See §§ 812.-014(2)(b), 775.082, Fla.Stat. (1985). The defendant also filed a timely motion to correct sentence under Florida Rule of Criminal Procedure 3.800, but the trial court apparently never ruled upon this motion.
Accordingly, we vacate the sentence under review and remand for resentencing within the statutory maximum, after consideration of the defendant’s Rule 3.800 motion.
RYDER, A.C.J., and DANAHY, J., concur.